Citation Nr: 1810545	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than January 28, 2011, for the grant of service connection for major depressive disorder with somatic symptom disorder and anxiety (psychiatric disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.  

This appeal is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Houston, Texas RO has jurisdiction of the current appeal.  

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas.  A transcript of the hearing has been associated with the record.

At the Board hearing, the Veteran raised allegations of Clear and Unmistakable Error (CUE) in a prior May 2007 RO decision which denied service connection for a psychiatric disability.  The question of CUE in a prior RO decision has never been adjudicated by the RO.  The United States Court of Appeals for Veterans' Claims (Court) has held that when a new theory of CUE is presented first to the Board, such matter is not "subject to decision by the Secretary," and the Board would lack appellate jurisdiction over the newly raised theory of CUE.  In such a circumstance, the Board is obligated to refer that theory of CUE to the RO to "be decided in the same manner as any other claim."  38 U.S.C. § 5109A(e); see Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  Accordingly, the allegations of CUE in a prior May 2007 RO decision as raised at the Board hearing are referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2017).


FINDING OF FACT

The earliest date of a pending claim of entitlement to service connection for a psychiatric disability is January 28, 2011. 

CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than January 28, 2011 for the grant of service connection for a psychiatric disability are not met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.350, 3.151, 3.355, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  With respect to the issue on appeal, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of the respective claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Earlier Effective Date for Service Connection for a Psychiatric Disability

The Veteran is seeking an earlier effective date for the grant of service connection for a psychiatric disability.  On his October 2012 notice of disagreement, the Veteran asserted that the effective date should be October 25, 2004.  See also May 2014 VA Form 9.  The Veteran also contends that VA failed to consider a June 10, 2002 VA treatment record showing a notation of depression secondary to a service-connected condition and that his August 2004 statement constitutes an informal claim for service connection for a psychiatric disability.  See, e.g., November 2016 Board hearing transcript.  

Generally, the effective date of an award of a service connection claim, including a claim reopened after a final disallowance, is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

In this case, a January 2007 Board decision found that the issue of service connection for a psychiatric condition as secondary to the service-connected back disability was raised by the Veteran in an August 2004 statement, and referred the matter to the RO for appropriate action. 

In a May 2007 rating decision, the RO denied the Veteran's claim for a psychiatric condition.  No appeal was filed, and no evidence or new service records were received within one year of the RO decision.  The Board therefore finds that the May 2007 decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1103.

In a statement dated January 28, 2011, the Veteran wrote that he "was previously denied and would like to reopen a claim for service connection" for a psychiatric disability, claimed as depression.  In the September 2012 rating decision on appeal, the RO granted service connection for major depressive disorder as secondary to the service-connected back disability, and assigned an effective date of January 28, 2011, the date the claim to reopen service connection for a psychiatric disability was received by VA.  

Since the Veteran did not file a timely notice of disagreement with May 2007 rating decision, nor did he submit new and material evidence during the relevant appeal period, this rating decision became final, and is not subject to revision in the absence of a finding of CUE.  38 U.S.C. §§ 5109A, 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As noted above, the Board has referred the CUE allegation to the RO for appropriate action.  In this case, the earliest date after the May 2007 rating decision that the Veteran expressed an intent to reopen his claim for service connection for a psychiatric disability is January 28, 2011, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

To the extent that the Veteran asserts that his August 2004 statement constitutes an informal claim for service connection, such claim was denied in the final May 2007 rating decision.  As to the assertion that the May 2007 rating decision failed to consider a June 10, 2002, VA treatment record noting depression as secondary to a service-connected disability, to the extent that this assertion amounts to a CUE allegation as to the May 2007 rating decision, such CUE assertion has been referred to the RO for appropriate action.  To the extent that the June 2002 shows that entitlement arose as of June 2002, the controlling law and regulations provide that the effective date is the later of the date of receipt of claim or date entitlement arose. 

Based on the foregoing, the Board finds that the January 28, 2011, date of the claim is the appropriate effective date, because, even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the earlier effective date claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).


ORDER

An effective date earlier than January 28, 2011, for the grant of service connection for major depressive disorder with somatic symptom disorder and anxiety is denied.




________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


